Citation Nr: 0520975	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  02-06 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bone spur of the 
left elbow.

2.  Entitlement to service connection for a bone spur of the 
right elbow.

3.  Entitlement to service connection for kidney stones.

4.  Entitlement to service connection for a left shoulder 
disability.

5.  Entitlement to service connection for double vision.

6.  Entitlement to service connection for muscular tension.

7.  Entitlement to service connection for a psychiatric 
disability.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The veteran served on active duty from July 1979 to May 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision of the Regional 
Office (RO) that denied the veteran's claims for service 
connection for the disabilities at issue.  This case was 
previously before the Board in June and October 2003 and was 
remanded on each occasion.  The case is again before the 
Board for appellate consideration.  

In its October 2003 remand, the Board stated that the veteran 
had failed to report for a hearing scheduled at the RO.  In a 
letter dated in November 2003, the veteran asserted that he 
had not received notification of the hearing.  In this 
regard, the Board observes that the letter advising him of 
the hearing was sent to the veteran's address of record. 

The issue of entitlement to service connection for a right 
knee scar was also remanded by the Board in October 2003.  
Based on the receipt of additional evidence, including the 
report of a Department of Veterans Affairs (VA) examination 
conducted in November 2004, the RO, by rating action dated in 
April 2005, granted service connection for right knee scar.  
Accordingly, this decision is limited to the issues set forth 
on the preceding page.

The issues of entitlement to service connection for a left 
shoulder disability, double vision and a psychiatric 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service medical records are negative for complaints 
or findings concerning the left elbow.

2.  No disability of the left elbow, to include a bone spur, 
has been demonstrated following service.

3.  The veteran's in-service complaints pertaining to the 
right elbow were acute and transitory and resolved without 
residual disability.

4.  A bone spur of the right elbow has not been documented 
following the veteran's discharge from service.

5.  The veteran was treated for a kidney stone in service, 
and no residuals have been shown following service.

6.  A chronic disability involving muscular tension was not 
demonstrated during service or thereafter.


CONCLUSIONS OF LAW

1.  A bone spur of the left elbow was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).

2.  A bone spur of the right elbow was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(b) (2004).

3.  Kidney stones were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(b) (2004).

4.  Muscular tension was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.3(b) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that VA letters issued in December 2000, 
January 2002, July 2003 and March 2004 apprised the appellant 
of the information and evidence necessary to substantiate his 
claims, which information and evidence, if any, that he is to 
provide, and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  He was also requested to 
provide any evidence in his possession that pertains to the 
claims.  As such, the Board finds that the letter satisfied 
VA's duty to notify the appellant, as required by Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 
38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App.112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claims were initially adjudicated prior to the 
provision of VCAA notice as outlined above.  

Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the appellant full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the appellant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication of the claims, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letters provided to the appellant were not given 
prior to the first AOJ adjudication of his claims, notice was 
provided by the AOJ prior to the final transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical records 
and the reports of VA examinations.  The appellant has been 
afforded the opportunity for a personal hearing on appeal.  
The Board has carefully reviewed the appellant's statements 
and concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claims.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Factual background

The service medical records show that the veteran was given 
an X-ray study of the right elbow after he hit it on a low 
ceiling in October 1991.  The X-ray study showed no 
significant abnormalities.  It was reported later that month 
that there had been some drainage.  An X-ray study of the 
right elbow revealed no radiographic evidence of 
osteomyelitis.  A discharge note dated November 1991 reflects 
a diagnosis of cellulitis of the right elbow.  A flight 
engineering examination in September 1992 disclosed that 
there was no weakness, deformity of limitation of motion of 
the left arm.  

The service medical records disclose that the veteran was 
seen in the urology clinic in June 1994 for complaints of 
left flank pain of three days duration.  It was reported that 
a kidney, ureter and bladder study showed a calcification in 
the left pelvis.  The assessment was to rule out left 
ureteral stone.  An intravenous pyelogram later in June 1994 
revealed a left ureteral obstruction from a stone at the left 
ureterovesicular junction.  A ureteral stent was placed that 
month.  An intravenous pyelogram demonstrated a partial 
distal left ureteral obstruction manifesting as minimal left 
pelvocalyceal blunting and left ureteral columning to a 
distal left ureteral calcification and left distal ureteral 
calcification with left ureteral stent in good position.  
Still later in June 1994, a left ureteroscopy and 
electrohydraulic lithotripsy of a ureteral stone was 
performed.  A kidney, ureter and bladder study in July 1994 
revealed that the veteran was status post left ureteral stent 
placement in good position.  No residual calcifications were 
seen.  A renal ultrasound in September 1994 was normal.  An 
annual flying examination in March 1996 revealed that the 
genitourinary system was normal.  

The service medical records show that the veteran was seen in 
November 1981 for right shoulder pain.  He related that he 
had noticed "numbness in the left arm the previous night.  
Following an examination, the assessment was muscle spasm.  
Medication was prescribed.  He was seen for right lumbar 
paraspinal spasm in 1995.  Medication and heat were 
prescribed.  It was noted in December 1995 that he had 
recently had a lumbosacral strain and that all his symptoms 
had resolved.  

The veteran was examined by the VA in November 2004.  He 
reported that the problem in his elbows started in 1988.  He 
stated that he could not put both elbows on the countertops 
or a table.  He asserted that he felt sharp pain.  He claimed 
that he still had the same problem with his elbows.  He 
indicated that he had no limitation of motion and that there 
was no functional impairment because of the elbow condition.  
He maintained that he had a kidney stone removed while in 
service, and that there had been no recurrence.  

An examination disclosed that there was no swelling, edema, 
effusion, instability, weakness, tenderness, heat, abnormal 
movement or guarding of either elbow.  No pain was reported.  
X-ray studies of the elbows revealed no abnormality.  An X-
ray study of the abdomen disclosed no calcific densities.  
The pertinent diagnoses were that both elbows were normal and 
history of kidney stones in the past with normal examination 
and no recurrence of the stones.

In March 2005, a VA physician reviewed the claims folder.  He 
noted that there was no evidence of a bone spur of either 
elbow, and that there was nothing in the record to indicate 
any ongoing disability of the elbows.  He also concluded that 
there was no recurrence of the kidney stone, and no residuals 
were present.  

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).



A.  An elbow disability 

The veteran asserts that service connection is warranted for 
bone spurs of the elbows.  The Board acknowledges that he 
sustained an injury to his right elbow in October 1991.  X-
ray studies on two occasions that month failed to reveal any 
abnormality.  He apparently was treated for cellulitis.  The 
service medical records are negative for any further 
complaints or findings concerning the right elbow and are 
completely negative for reference to the left elbow.  
Clearly, the fact that no disability is currently shown 
demonstrates that any right elbow problems in service 
resolved without residual disability.  It is also significant 
to note that there is no clinical evidence following service 
of any disability of either elbow.  The Board observes that 
no abnormality of the elbows was identified on the VA 
examination in November 2004.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In the absence of proof of a present 
disability, there can be no valid claim.  The only evidence 
supporting the veteran's claim consists of his assertions 
that he has a disability of each elbow.  In contrast, the 
Board concludes that the medical findings on examination are 
of greater probative value and fail to support the veteran's 
claim for service connection for a bone spur of each elbow.  

B.  Kidney stones

The service medical records confirm that the veteran was 
treated for a kidney stone in 1994.  It is significant to 
point out, however, that there is no clinical evidence of any 
additional treatment during service for kidney stones.  It 
must also be observed that during the VA examination in 
November 2004, the veteran related that there had been no 
recurrence of the kidney stone.  It is significant to 
recognize that the examination was normal, and the examiner 
commented that there had been no recurrence.  Since no 
current disability has been demonstrated, there is no basis 
on which a grant of service connection may be based.  See 
Brammer.  The Board concludes that the medical evidence of 
record, which demonstrates that there has been no recurrence 
of the kidney stones, is of greater probative value than the 
veteran's allegations they are present.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the claim for service connection for kidney stones.

C.  Muscular tension

The service medical records establish that the veteran was 
seen in 1981 and 1985 for spasms of the right shoulder and 
lumbar spine, respectively.  These conditions resolved, as 
there is no further indication of any treatment during 
service.  Since no clinical evidence of record establishes 
that the veteran currently has any disability manifested by 
muscular tension, there is no basis on which service 
connection may be predicated.  The Board concludes, 
accordingly, that the preponderance of the evidence is 
against the claim for service connection for muscular 
tension.


ORDER

Service connection for a bone spur of the left elbow, a bone 
spur of the right elbow kidney stones or muscular tension is 
denied.


REMAND

The veteran also asserts that service connection is warranted 
for a left shoulder disability, double vision and a 
psychiatric disability.  

The Board notes that the veteran was seen on several 
occasions during service for complaints involving the left 
shoulder.  The VA examination in November 2004 showed that 
the veteran had some pain on motion of the joint, and the 
examiner commented that there was a mild functional loss.  It 
is noted, however that he stated that the examination was 
normal.  

With respect to the claim for service connection for double 
vision, the Board notes that the veteran was seen frequently 
during service for eye problems.  It was concluded that he 
had acephalgic migraine.  In December 1996, it was noted that 
he had hypertropia.  A VA examination by an optometrist in 
November 2004 resulted in diagnoses of "V" pattern 
exophoria, age related nuclear sclerosis and convergence 
insufficiency.  The claims folder was subsequently reviewed 
by a VA physician who is not an ophthalmologist.  He stated 
that it was possible that the veteran's eye condition might 
have been aggravated by working overhead, but that it was not 
of sufficient severity as to warrant treatment.  In light of 
the fact that the veteran has not been examined by an 
appropriate specialist for this condition, the Board is of 
the opinion that further development of the record is 
necessary.  

Finally, the veteran argues that service connection is 
warranted for a psychiatric disability.  The service medical 
records show that he was seen at the mental health clinic on 
several occasions.  Interpersonal problems were found.  A 
mental status evaluation in October 1991 was within normal 
limits, and the assessments included rule out adjustment 
reaction.  A private psychologist reported in February 2001 
that he gave the veteran a psychological evaluation and that 
the results indicated significant depression, compounded by 
obsessive-compulsive tendencies and excessive mood swings.  
He recommended a trial of medication.  During the VA 
psychiatric examination in October 2004, the veteran related 
that he had been taking the medication for four years.  It 
was further reported that the veteran had not received any 
additional mental health treatment and was getting his 
medication through his primary care provider.  Following the 
examination, the diagnosis was history of depression with 
anxiety features, in full remission by history and well 
controlled with medication.  A VA physician commented in 
March 2005 that the veteran's psychiatric disability might 
conceivably be related to service, but that it did not 
require ongoing counseling.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for a left shoulder 
disability, an eye disability and a 
psychiatric disability following his 
discharge from service.  The veteran 
should be asked to provide this 
information for the physician from whom 
he obtains prescriptions for his claimed 
psychiatric disability.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the veteran.

2.  The veteran should then be afforded 
VA orthopedic, ophthalmology and 
psychiatric examinations to determine the 
nature and extent of his disabilities.  
All necessary tests should be performed.  
The orthopedic examiner should be 
requested to provide an opinion 
concerning whether the veteran has any 
current left shoulder disability and, if 
so, if it is at least as likely as not 
that it is related to service.  The 
ophthalmologist should be asked to 
furnish an opinion concerning whether it 
is at least as likely as not that the 
veteran's eye disability is related to 
service, to include whether it preexisted 
service and increased in severity 
therein.  Finally, the psychiatric 
examiner should be requested to provide 
an opinion specifying whether the veteran 
has a current psychiatric disability and, 
if so, if it is related to service.  The 
rationale for any opinion should be set 
forth.  The claims folder should be made 
available to the examiners in conjunction 
with the examinations.

3.  The RO should review the evidence and 
determine whether the veteran's claims 
may be granted.  If any benefit sought is 
not granted, he and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


